Citation Nr: 1622584	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2015 statement, the Veteran withdrew a request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current bilateral hearing loss was at least as likely as not the result of hazardous noise exposure and acoustic trauma during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), detailed in 38 C.F.R. §3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  

Current bilateral hearing loss was clearly shown during a February 2013 VA examination.  See 38 C.F.R. § 3.385.

While evidence of hearing loss is not shown in the Veteran's service treatment records, his separation report contains only the results of whispered voice testing, which provides only a limited indication of hearing acuity, and is insufficient to rule in or out hearing impairment.  See id.  The Veteran, nonetheless, has clearly contended that he suffered significant hazardous noise exposure due to aircraft taking off while he was on base during basic training; due to his assignment to a guided missile cruiser as a guided missile technician, where he was exposed to various forms of artillery fire; due to Russian aircraft coming close to his ship on one occasion; and due to working a missile telemeter station for six months on his ship, where he was close to ship engines and motors that at times produced unbearable noise.

The Veteran reported that on one instance he went to the deck of his ship when five-inch guns began firing during a gunnery practice exercise, without any prior warning.  He soon retreated from the deck, but he maintains that he lost his hearing for the rest of that day.  The Veteran's DD Form 214 confirms that he completed Guided Missile School.  Based on this evidence, the Board concedes his exposure to in-service hazardous noise and acoustic trauma.  

The Veteran has provided multiple reports indicating that he had hearing loss at the time of his separation from service.  He reported in a June 2013 statement that his wife told him for years that he had hearing loss, even before he purportedly underwent a hearing test in the mid-1970s which showed hearing loss.  Additionally, in January 2013, he provided statements from multiple family members regarding his hearing loss, including statements from a brother-in-law, and a sister-in-law, maintaining that his hearing loss has been present since his separation from service.  Based on the Veteran's credible reports as well as credible reports from his family members, a continuity of symptomatology of bilateral hearing loss has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the hearing loss claim.  See Walker, 701 F.3d 1331.  

The February 2013 VA examiner provided a negative opinion with respect to a relationship between the Veteran's service and his hearing loss; however, the examiner's opinion was based on evidence that the Veteran had sudden hearing loss several years after service.  The examiner did not consider the Veteran's statements that the sudden hearing loss was in reality as sudden, severe increase in severity of hearing loss that had been present for many years.  The examiner's opinion is of little probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and his exposure to hazardous noise and acoustic trauma during service, at least to an equipoise standard.  Hearing loss is deemed to be a chronic disease ("organic disease of the nervous system") and thus an award based solely on evidence of continuity of symptomatology is permissible.  Walker, 708 F.3d 1331.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss is related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the claimed tinnitus, this is also considered a chronic disease as an organic disease of the nervous system. See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a). Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms. Walker, 708 F.3d at 1331.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

A November 2004 VA audiology consult diagnosed tinnitus and indicated that it had been present for approximately three years.  In a November 2015 statement, the Veteran also reported a diagnosis of tinnitus in 2004.  In the February 2013 VA examination report, the examiner indicated that she could not provide a medical opinion as to the etiology of the Veteran's tinnitus without resorting to speculation because the Veteran apparently denied having tinnitus.  The examiner did not address evidence of the presence of recurrent tinnitus for many years (i.e., reportedly since 2001) in the Veteran's VA treatment records.  Consequently, a new VA examination is warranted to address the Veteran's reports regarding the onset of tinnitus and to provide a new opinion with respect to the nature and etiology of the condition.  See Nieves-Rodriguez, supra. 

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a new VA audiological examination with regard to his tinnitus.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during active service, or is related to an in-service disease or injury, to include conceded hazardous noise exposure and acoustic trauma during service.

The examiner must also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is proximately due to or the result of (caused by) the Veteran's service-connected bilateral hearing loss.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus has been aggravated (chronically made worse beyond its natural progression) by the Veteran's service-connected bilateral hearing loss.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of tinnitus disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


